279 S.C. 96 (1983)
302 S.E.2d 343
Terris S. RHODES, Appellant,
v.
Alice M. LAWRENCE, Respondent.
21906
Supreme Court of South Carolina.
April 20, 1983.
*97 Moss, Bailey, Dore & Jessee, Beaufort, for appellant.
Howell, Barnes, Bowers & Gibson, Beaufort, for respondent.
April 20, 1983.
Per Curiam:
Plaintiff appeals from a directed verdict granted to defendant on the question of punitive damages. Judgment for actual damages was entered upon a jury verdict for the plaintiff, but appeal is also taken from this award on the grounds of inadequacy. We reverse the directed verdict and remand for a new trial of all issues.
This suit arises from an automobile accident occurring as the parties were proceeding along a two lane highway, both driving in the same direction with the defendant at some distance behind the plaintiff. When the collision occurred, plaintiff was making a left turn and defendant was attempting to pass. Both automobiles were thus on the left-hand side of the roadway at the moment of impact.
The cause of the wreck was a closely contested issue. Testimony was offered as to alleged statutory violations by the defendant and the trial judge charged the jury with regard to these statutory provisions. In these circumstances, a jury question as to punitive damages was clearly presented given the well settled rule that a showing of statutory violation can be evidence of recklessness and willfulness. Daniels v. Bernard, 270 S.C. 51, 55, 240 S.E. (2d) 518; Jarvis v. Green, 257 S.C. 558, 561, 186 S.E. (2d) 765; Still v. Blake, 255 S.C. 95, 102, 177 S.E. (2d) 469; West v. Sowell, 237 S.C. 641, 647, 118 S.E. *98 (2d) 692. The trial judge, therefore, erroneously disposed of the issue of punitive damages as a matter of law.
Judgment is reversed and the cause of action is remanded for new trial.